            Case 7:17-cv-09424-CS Document 12 Filed 05/28/21 Page 1 of 1




THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                                     17 Civ. 9424 (CS)
  ex rel. INTEGRA MED ANALYTICS LLC,
                   Plaintiff,                                 UNDER SEAL
       v.
ISAAC LAUFER et al.,                                         ORDER
                   Defendants.

            WHEREAS, the United States of America (the “Government”) has intervened in this

action pursuant to the False Claims Act, 31 U.S.C. §§ 3730(b)(2) and (4):

            IT IS HEREBY ORDERED that:

       1.      The seal shall be lifted as to this Order and any matter occurring in this action on

or subsequent to the date of this Order.

       2.      All documents submitted in this action before the date of this Order shall remain

under seal and shall not be made public, except as provided for in Paragraph 3 below.

       3.      The seal shall be lifted as to the Relator’s Complaint and the United States’

Notice of Election to Intervene, dated May 7, 2021.


Dated: White Plains, New York
          May 28
       ____________,   2021


                                      SO ORDERED:

                                      ____________________________________
                                      HON. CATHY SEIBEL
                                      UNITED STATES DISTRICT JUDGE
